ARMED SERVICES BOARD OF CONTRACT APPEALS

  Appeals of -                                   )
                                                 )
  LAE-NDW JV, LLC                                ) ASBCA Nos. 61987, 62188
                                                 )
  Under Contract No. N40080-11-D-0475            )

  APPEARANCE FOR THE APPELLANT:                     H. Todd Whay, Esq.
                                                     Baker, Cronogue, Tolle & Werfel, LLP
                                                     Mclean, VA

  APPEARANCES FOR THE GOVERNMENT:                   Craig D. Jensen, Esq.
                                                     Navy Chief Trial Attorney
                                                    Robyn L. Hamady, Esq.
                                                    David M. Ruddy, Esq.
                                                     Trial Attorneys

                  OPINION BY ADMINISTRATIVE JUDGE MELNICK

       The parties have resolved their dispute and request that the Board enter
  judgment in favor of appellant.

         It is the Board’s decision, pursuant to 41 U.S.C. §§ 7105(e), 7108(b), and the
  parties’ stipulation and agreement, that the appeal is sustained. In the nature of a
  consent judgment, the Board makes a monetary award to appellant in the amount of
  $550,000. This amount is inclusive of Contract Disputes Act interest. No further
  interest shall be paid.

         Dated: May 23, 2022



                                                  Mark A. Melnick
                                                  Administrative Judge
                                                  Armed Services Board
(Signatures continued)                            of Contract Appeals
I concur                                         I concur



RICHARD SHACKLEFORD                              J. REID PROUTY
Administrative Judge                             Administrative Judge
Acting Chairman                                  Vice Chairman
Armed Services Board                             Armed Services Board
of Contract Appeals                              of Contract Appeals



     I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA Nos. 61987, 62188, Appeals of
LAE-NDW JV, LLC, rendered in conformance with the Board’s Charter.

      Dated: May 25, 2022




                                             PAULLA K. GATES-LEWIS
                                             Recorder, Armed Services
                                             Board of Contract Appeals